—Appeal from a judgment of the Supreme Court (Ellison, J.), entered May 13, 1992 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a Superintendent’s hearing *730of violating rules prohibiting refusal of direct orders, fighting, violent conduct and inflicting bodily harm. He commenced this proceeding contending that he was denied his right to witnesses on his behalf. Supreme Court dismissed the petition and petitioner appeals.
We affirm. Petitioner requested two inmates as witnesses. Both refused to testify. We conclude on the record before us that the Hearing Officer made a meaningful effort to obtain the requested testimony and that petitioner’s right to call witnesses was not denied (see, Matter of Maier v Mann, 187 AD2d 850).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and White, JJ., concur. Ordered that the judgment is affirmed, without costs.